Citation Nr: 1241482	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  09-41 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2007, for the grant of service connection for erectile dysfunction (ED).  

2.  Entitlement to an effective date earlier than December 14, 2007, for the grant of entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from July 1982 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision and a January 2009 Decision Review Officer (DRO) decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the VA RO in Jackson, Mississippi.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

A review of the record shows that the Veteran submitted a timely notice of disagreement with disability rating assigned for ED in the March 2008 rating decision.  The Veteran was issued a Statement of the Case with respect to this issue in January 2009.  In a September 2012 statement, the Veteran's representative argues that this issue is still in appellate status.  However, a review of the record shows that in his January 2009 substantive appeal, the Veteran specifically limited his appeal to the issue of the effective date assigned for the grant of service connection for ED.  Therefore, the issue of an increased disability rating for ED is not on appeal and the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for ED and SMC for loss of use of a creative organ was received by VA on December 14, 2007, more than one year following his separation from active service.  

2.  Prior to December 14, 2007, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for ED and SMC for loss of use of a creative organ.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 14, 2007, for service connection for ED have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2012).

2.  The criteria for an effective date earlier than December 14, 2007, for entitlement to SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.
  
As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  However, the Board notes that in a January 2008 letter, the Veteran was provided appropriate notice with respect to how VA assigns effective dates.  

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012) and 38 C.F.R. § 3.400 (2012).  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2012).

Analysis

The Veteran has asserted that he should be awarded a November 2001 effective date for service connection of ED and SMC for loss of use of a creative organ as he was seen by his VA Medical Center primary care physician at that time and reported that he had been experiencing ED since he began taking medication for his service-connected mood disorder.  

With regard to the Veteran's claim that his November 2001 VA Medical Center primary care treatment note should be construed as an informal claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has found that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon, 12 Vet. App. at 35; see also Lalonde, 12 Vet. App. at 382.  

Furthermore, VA Medical Center treatment records and examination reports are only considered to be informal claims when a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability was not compensable in degree.  38 C.F.R. § 3.157 (b).  Essentially, VA Medical Center treatment notes and examination reports are only considered informal claims for increased disability ratings and not for entitlement to service connection.  

In the present case, as noted, the Veteran was not service-connected for ED at the time or his report of such at the VA Medical Center in November 2001.  Despite the fact that the Veteran reported that his ED began after he started taking medication for his service-connected mood disorder, the Board notes that ED is a separate disability from the Veteran's mood disorder.  A claim of entitlement to service connection for ED would not also be considered as a claim of entitlement to an increased disability rating for his service-connected mood disorder and vice versa.  As the Veteran was not service-connected for ED in November 2001, considering treatment for such at that time as an informal claim of entitlement to service connection for ED would be in violation of  38 C.F.R. § 3.157 (b). 

In sum, despite the fact that the Veteran reported experiencing ED at a November 2001 VA Medical Center primary care visit, the Veteran did not file claims of entitlement to service connection for ED and SMC for loss of use of a creative organ until December 2007.  

These facts are not in dispute.  Therefore, the Veteran's claim for an earlier effective date must be denied because it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than December 14, 2007, for the grant of entitlement to service connection for ED is denied.

Entitlement to an effective date earlier than December 14, 2007, for the grant of entitlement to SMC for loss of use of a creative organ is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


